Citation Nr: 0818707	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  04-43 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to 
include as secondary to service-connected facial asymmetry 
with left sided paresthesia.

2.  Entitlement to service connection for paroxysmal atrial 
fibrillation, status post aortic valve replacement, to 
include as secondary to service-connected facial asymmetry 
with left sided paresthesia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
December 1953.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the San Diego, California, Department of 
Veterans Affairs (VA) Regional Office (RO).

The veteran testified at personal hearings at the RO before a 
Decision Review Officer and the undersigned Veterans Law 
Judge in March 2005 and April 2008, respectively.  
Transcripts of those hearings have been associated with the 
claims file.  


FINDINGS OF FACT

1.  Competent medical evidence of record supports a finding 
that it is as least as likely as not that the veteran has 
sleep apnea and that there is a medical relationship between 
that disability and service-connected facial asymmetry with 
left sided paresthesia.  

2.  Competent medical evidence of record supports a finding 
that it is as least as likely as not that the veteran has 
paroxysmal atrial fibrillation, status post aortic valve 
replacement, and that there is a medical relationship between 
that disability and service-connected facial asymmetry with 
left sided paresthesia.  




CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the veteran's 
favor, sleep apnea is proximately due to and a result of 
service-connected facial asymmetry with left sided 
paresthesia.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.310 (2007).

2.  With resolution of reasonable doubt in the veteran's 
favor, paroxysmal atrial fibrillation, status post aortic 
valve replacement, is proximately due to and a result of 
service-connected facial asymmetry with left sided 
paresthesia.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.310 (2007).  
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefits sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

II. Service Connection

The veteran asserts that he has sleep apnea and paroxysmal 
atrial fibrillation, status post aortic valve replacement, as 
a result of service-connected facial asymmetry with left 
sided paresthesia.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  In addition, secondary 
service connection may also be granted for the degree of 
aggravation to a nonservice-connected disorder, which is 
proximately due to, or as the result of a service-connected 
disorder.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  Such claims may be described as secondary 
service connection by way of aggravation.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A report from a September 2007 VA contract examination and 
other competent medical evidence of record show that the 
veteran has current sleep apnea and paroxysmal atrial 
fibrillation, status post aortic valve replacement.  
Accordingly, the only question remaining is if these 
disabilities are related to the veteran's service or a 
service-connected disability.  

At the veteran's personal hearings he and his wife testified 
about the history of the claimed disabilities and about his 
service-connected facial asymmetry with left sided 
paresthesia.  The veteran's wife, through testimony and a 
written statement, relayed that she first noticed that the 
veteran snored loudly during their honeymoon in October 1956.  
The veteran was also reportedly tired throughout the day.  
The veteran's sister submitted a statement relaying that she 
was in a position to observe the veteran both prior to and 
after his service and that prior to his service he did not 
snore but after his service he snored loudly.  

In January 2003 the veteran filed a claim for service 
connection for the instant issues and for mandibular 
displacement.  The veteran was given a series of VA 
contracted examinations in November 2003, including an 
examination by a physician who listed diagnoses of chronic 
obstructive pulmonary disease, sleep apnea, status post valve 
replacement with paroxysmal atrial fibrillation, and left 
facial paralysis (with findings of facial asymmetry).  He was 
also examined by a Doctor of Dental Surgery who noted 
malunion of the mandible with severe displacement and loss of 
masticatory function as well as maxillary left side 
paresthesia and facial asymmetry.  The doctor opined that the 
veteran's problems with his mandible and left side of the 
face were aggravated by procedures he had done while in 
service.  Based on this examination the veteran was awarded 
service connection for left side paresthesia and facial 
asymmetry.  The April 2004 rating decision awarding service 
connection noted the doctor's opinion stating that the 
problems with the mandible and left side of the face were 
aggravated by the procedures the veteran had done while in 
service and assigned the veteran a disability rating based on 
Diagnostic Code (DC) 9905, which is used for rating 
"temporomandibular articulation, limited motion of."  See 
38 C.F.R. § 4.150, DC 9905 (2007).  Combining the doctor's 
opinion with the wording of the rating decision and the 
Disability Code which the veteran is rated under it appears 
that both his facial asymmetry with left sided paresthesia 
and malunion of the mandible are considered part of his 
service-connected disability.  This finding is most favorable 
to the veteran.  

In February 2003, the veteran's private physician submitted a 
letter relaying that the veteran had aortic valve replacement 
in 1988, paroxysmal atrial fibrillation, and sleep apnea.  
The physician explained that the veteran had a chronic jaw 
problem that was aggravated during his period of military 
service.  He then opined that it is as likely as not that the 
veteran's current cardiac problems, particularly his 
paroxysmal atrial fibrillation, may be directly related to 
his chronic jaw problem and resultant sleep apnea.

The veteran was afforded another VA contracted examination in 
September 2007 (report dated in October 2007).  At that 
examination the veteran was again diagnosed with sleep apnea 
and also with left ventricular hypertrophy and paroxysmal 
atrial fibrillation status post aortic valve replacement with 
residual scar.  The examiner opined that sleep apnea and 
atrial fibrillation and aortic valve replacement was at least 
as likely as not a result of the veteran's jaw deformity.  
The examiner explained that deformity of the jaw can cause 
obstructive sleep apnea which if not treated promptly and 
properly can lead to cardiovascular complications including 
atrial fibrillation and aortic stenosis due to the increased 
pulmonary pressures and lack of oxygenation while sleeping.  

As the veteran's service-connected facial asymmetry with left 
sided paresthesia includes the malunion of the mandible, and 
the competent medical evidence supports a finding that sleep 
apnea and paroxysmal atrial fibrillation, status post aortic 
valve replacement, are a result of the malunion of the 
mandible, the Board finds that the evidence is at least in 
equipoise.  Accordingly, resolving reasonable doubt in the 
veteran's favor, service connection for sleep apnea and 
paroxysmal atrial fibrillation, status post aortic valve 
replacement, is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. 49.


ORDER

Entitlement to service connection for sleep apnea secondary 
to service-connected facial asymmetry with left sided 
paresthesia is granted.

Entitlement to service connection for paroxysmal atrial 
fibrillation, status post aortic valve replacement, as 
secondary to service-connected facial asymmetry with left 
sided paresthesia is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


